oO Oe NID HR WH F&F W HO =

NY NM NY NY NY YY NY NY DY HR ee ee es Dw ew LD LY
ont DN ON FW NY KF DO Oe HI DHA BR WwW HHS

Case 2:19-cr-00145-RSL Document 25-1 Filed 09/11/19 Page 1 of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-145-RSL
Plaintiff, ORDER DISMISSING SUPERSEDING
INDICTMENT WITHOUT PREJUDICE,
TERMINATING DETENTION AND
v. STRIKING DEFENDANT’S MOTION
JONATHAN HARVEY JACK TO DISMISS
Defendant.

 

 

 

 

This matter having come before the Court on the government’s Unopposed
Motion to Dismiss the Superseding Indictment Without Prejudice, brought pursuant to
Fed. R. Crim. Proc. 48(a), the Court having considered the motion and the records and
files herein,

It is hereby ordered as follows: The Superseding Indictment against Defendant
Jonathan Harvey Jack is dismissed without prejudice; the Court’s orders of detention
(Docket Nos. 8, 12, and 17), and the terms and conditions contained therein, are
Il
HH!

Mf

U.S. v. Jonathan Harvey Jack / CR19-145-RSL UNITED STATES ATTORNEY

re : : ‘ sas 700 STEWART STREET, SUITE 5220
Order Dismissing Superseding Indictment Without Prejudice - 1 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo SN HD mW BR W LO =

NY NY VY NY NY NY NY DY Ne eee ee ee ee Le ea
ao sD MN SF WN KF SF CO OM HD DH NW BRB WH BF OC

 

 

Case 2:19-cr-00145-RSL Document 25-1 Filed 09/11/19 Page 2 of 2

terminated; and Defendant’s Motion to Dismiss Superseding Indictment Based on

Government’s Failure to State an Offense (Docket No. 21) is stricken as moot.

DATED this 12 day of. SaAtne/ 2019.
Ais S Cabeuk

HON. ROBERT S. LASNIK
United States District Court Judge

 

Presented by:

s/ J. Tate London
J. TATE LONDON
Assistant United States Attorney

U.S. v. Jonathan Harvey Jack / CR19-145-RSL UNITED STATES ATTORNEY

es - : : ay: 700 STEWART STREET, SUITE 5220
Order Dismissing Superseding Indictment Without Prejudice - 2 SEATTLE, WASHINGTON 98101

(206) 553-7970
